Citation Nr: 1233812	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-18 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a pilonidal cyst for the time period from August 16, 2003 to May 11, 2011.

2.  Entitlement to an evaluation in excess of 20 percent for residuals of a pilonidal cyst for the time period since May 12, 2011.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran had active duty service with the United States Air Force from December 1997 to April 1998, and from September 2001 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, granted service connection for a pilonidal cyst with an initial noncompensable evaluation.  Subsequently, an October 2006 Decision Review Officer (DRO) decision increased the Veteran's initial evaluation to 10 percent, effective August 16, 2003, the day following the Veteran's release from active duty.

In a decision dated February 2008, the Board denied a claim for an evaluation in excess of 10 percent for residuals of a pilonidal cyst.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated February 2009, the Court granted a Joint Motion for Remand (JMR), partially vacated THE February 2008 Board decision, and remanded the matter pursuant to the directions in that JMR. 

Thereafter, the Board has remanded the claim to the RO, via the Appeals Management Center (AMC), in Washington, DC, in February 2007, May 2009, December 2009 and April 2011. 

A July 2012 RO rating decision awarded a 20 percent rating for residuals of pilonidal cyst effective May 12, 2011.

The record reflects that the Virtual VA electronic record system contains an addendum to the April 2012 VA examination report which was not associated with the paper claims folder.  This addendum was specifically reviewed by the RO in the July 2012 Supplemental Statement of the Case.

The appeal is again REMANDED to the RO via the AMC in Washington, DC.

REMAND

The Board issued remand directives in February 2007 which, in pertinent part, requested a VA examiner to determine whether the Veteran's residuals of pilonidal cyst "causes limitation of motion" and, if so, the examiner was requested to "measure such loss of motion by performing range of motion studies (measured in degrees) of the affected part." 

Despite the Board's remand attempts in February 2007, May 2009, December 2009 and April 2011, the RO has yet to obtain a VA examination report which complies with the Board's remand directives.  The most recent examination, dated April 2012, described the Veteran's residuals of pilonidal cyst to result in functional impairment such as discomfort when jogging.  In an addendum dated later that month, the VA examiner stated that the Veteran's pain and discomfort symptoms did not have any limitation of function in his joints or his spine.

Yet, a previous VA examination in April 2010 described the Veteran's residual scarring as having slight tethering which caused tension with buttock separation.

The April 2012 VA examination report also contains inaccuracies and contradictory findings.  The record reflects that the Veteran underwent surgical correction of pilonidal cyst in 2003 and 2008.  The majority of VA examination reports describe one scar from these surgeries.  The April 2012 VA examiner provided an actual measurement of only one scar, but then proceeded to provide positive responses that the Veteran had 4 painful scars, had 5 or more unstable scars, and had 5 or more scars which were both painful and unstable.  A July 2012 AMC memorandum noted these discrepancies, but an additional examination was not obtained.  Thus, this examination report cannot be accepted as adequate for rating purposes.  38 C.F.R. § 4.2.

The record also includes a March 2012 addendum to a May 2011 VA examination report which asserts that measuring motion loss is outside the competence of the dermatology service.

In light of the above, the Board will request an orthopedic evaluation to obtain a finding as to whether the Veteran's residuals of pilonidal cyst result in limitation of motion of an affected part, as directed by the Board and contemplated by the version of Diagnostic Code 7805 that was in effect at the inception of the appeal.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2003).  Additionally, a separate skin examination will be ordered to clarify how many scars are associated with the service-connected residuals of pilonidal cyst.

For these reasons, the Board has no alternative but to remand this case for additional VA examinations.  The Board apologizes to the Veteran for any further inconvenience.

Accordingly, the case is again REMANDED for the following action: 

1.  Associate with the record all available records of relevant treatment from the VA Boston Healthcare System (HCS) since May 4, 2012. 

2. Upon completion of the above, schedule the Veteran for a VA examination to determine the current severity of the residuals of a pilonidal cyst.  The claims folder contents must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should be requested to specifically identify all scars associated with the service-connected residuals of pilonidal cyst stemming from surgeries performed in 2003 and 2008, reconciling the inconsistent findings on the April 2012 VA examination report.  

3.  Additionally, schedule the Veteran for a VA orthopedic examination to determine whether the service-connected residuals of a pilonidal cyst result in limitation of motion.  The claims folder contents must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should take a history of the Veteran's functional complaints related to service-connected residuals of a pilonidal cyst in light of the April 2010 VA examination finding that the Veteran's residual scarring had a slight tethering which caused tension with buttock separation.

It is imperative that the VA examiner determine whether the pilonidal cyst (or scar residuals) causes limitation of motion of any affected part.  Provided that the cyst does cause limitation of motion, the examiner should measure such loss of motion by performing range of motion studies (measured in degrees) of the affected part (i.e., hips, spine, or other affected joint(s)). 

4.  The RO/AMC should then review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the RO/AMC should readjudicate the claim on appeal, based upon all additional evidence received, including consideration of the diagnostic criteria for rating scars in effect between 2003 to the present.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

